J-A25011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY L. BILLINGER                       :
                                               :
                       Appellant               :     No. 18 WDA 2021


           Appeal from the PCRA Order Entered December 23, 2020,
             in the Court of Common Pleas of Erie County Criminal
                  Division at No(s): CP-25-CR-0000463-2017.


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: NOVEMBER 29, 2021

        Anthony L. Billinger appeals from the order denying his first petition for

relief pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§

9541-46. We affirm.

        The pertinent facts and procedural history are as follows: Police officers

executed a search warrant at Billinger’s residence in Erie, Pennsylvania, at

1:30 p.m. on January 3, 2017.            During the search, the officers recovered

significant quantities of cocaine, heroin, marijuana, and a loaded semi-

automatic handgun. Billinger was arrested and multiple charges were filed

against him. On June 5, 2017, Billinger entered a guilty plea to possession

with an intent to deliver a controlled substance (“PWID”) and possession of a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25011-21


firearm prohibited.      On July 17, 2017, the trial court sentenced him to an

aggregate term of 87 to 174 months of imprisonment, consecutive to any

other sentence he was then serving. Billinger filed a counseled motion for

reconsideration of sentence, which the trial court denied.1

       Although he did not file a timely appeal, Billinger’s appellate rights were

reinstated on July 12, 2018, via a PCRA petition. Thereafter, new counsel filed

an appeal on Billinger’s behalf along with a petition to withdraw pursuant to

Anders v. California, 386 U.S. 738 (1967).        In a non-precedential decision

filed on May 24, 2019, we rejected Billinger’s challenge to the discretionary

aspects of his sentence and permitted counsel to withdraw. Billinger did not

seek further review.

       On May 14, 2020, Billinger filed a pro se PCRA petition. The PCRA court

appointed counsel, who then filed a supplement to the pro se petition. On

November 12, 2020, the PCRA court issued a Pa.R.Crim.P. 907 notice of its

intent to dismiss Billinger’s PCRA petition without a hearing. Billinger did not

file a response. By order entered December 23, 2020, the PCRA court denied




____________________________________________


1 Billinger also filed a pro se motion for reconsideration in which he asserted,
inter alia, that he was sentenced to an unconstitutional mandatory minimum
sentence. Important to the present appeal, Billinger did not contend that
counsel assured him he would receive a lesser sentence. In accordance with
Pa.R.Crim.P. 576(A)(4), the prothonotary forwarded the pro se filing to plea
counsel.


                                           -2-
J-A25011-21


Billinger’s PCRA petition. This timely appeal followed. Both Billinger and the

PCRA court have complied with Pa.R.A.P. 1925.

      Billinger raises the following issue on appeal:

         A. Whether the guilty plea of [Billinger] was invalid in that
            [plea] counsel erroneously advised him that he [was]
            subject to a mandatory minimum sentence and the
            counts would merge and his sentencing exposure would
            be limited to a term of incarceration of 5 to 10 years?

Billinger’s Brief at 2 (excess capitalization omitted).

      Our scope and standard of review is well settled:

             In PCRA appeals, our scope of review is limited to the
      findings of the PCRA court and the evidence on the record of the
      PCRA court's hearing, viewed in the light most favorable to the
      prevailing party. Because most PCRA appeals involve questions
      of fact and law, we employ a mixed standard of review. We defer
      to the PCRA court's factual findings and credibility determinations
      supported by the record. In contrast, we review the PCRA court's
      legal conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(citations omitted).

      Moreover,

         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.




                                      -3-
J-A25011-21


Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      Billinger’s issue alleges the ineffective assistance of plea counsel for

advising him to enter his guilty plea based upon counsel’s erroneous advice.

To obtain relief under the PCRA premised on a claim that counsel was

ineffective, a petitioner must establish, by a preponderance of the evidence,

that counsel's ineffectiveness so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.

Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009). “Generally,

counsel’s performance is presumed to be constitutionally adequate, and

counsel will only be deemed ineffective upon a sufficient showing by the

petitioner.”   Id.   This requires the petitioner to demonstrate that: (1) the

underlying claim is of arguable merit; (2) counsel had no reasonable strategic

basis for his or her action or inaction; and (3) counsel’s act or omission

prejudiced the petitioner. Id. at 533.

      With regard to claims of ineffectiveness in relation to the entry of plea,

we further note:


         Ineffective assistance of counsel claims arising from the plea
         bargaining-process are eligible for PCRA review. Allegations
         of ineffectiveness in connection with the entry of a guilty
         plea will serve as a basis for relief only if the ineffectiveness
         caused the defendant to enter into an involuntary or
         unknowing plea. Where the defendant enters his plea on
         the advice of counsel, the voluntariness of the plea depends
         on whether counsel’s advice was within the range of
         competence demanded of attorneys in criminal cases.

                                       -4-
J-A25011-21


             The standard for post-sentence withdraw of guilty pleas
         dovetails with the arguable merit/prejudice requirements
         for relief based on a claim of ineffective assistance of plea
         counsel, . . . under which the defendant must show that
         counsel’s deficient stewardship resulted in a manifest
         injustice, for example, by facilitating the entry of an
         unknowing, involuntary, or unintelligent plea. This standard
         is equivalent to the “manifest injustice” standard applicable
         to all post-sentence motions to withdraw a guilty plea.

Commonwealth v. Kelley, 136 A.3d 1007, 1012-13 (Pa. Super. 2016)

(citations omitted).

      Moreover, “[o]ur law presumes that a defendant who enters a guilty

plea was aware of what he was doing,” and “[h]e bears the burden of proving

otherwise.”   Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super.

2003) (citations omitted).

            The longstanding rule of Pennsylvania law is that a
        defendant may not challenge his guilty plea by asserting that
        he lied while under oath, even if he avers that counsel
        induced the lies. A person who elects to plead guilty is bound
        by the statements he makes in open court while under oath
        and may not later assert grounds for withdrawing the plea
        which contradict the statements he made at his plea colloquy.

Id. On appeal, this Court evaluates the adequacy of the plea colloquy and

the voluntariness of the resulting plea by looking at the totality of the

circumstances.     Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa.

Super. 2011).

      With these standards in mind, we address the merits of Billinger’s sole

issue on appeal.       As noted above, he asserts his plea counsel “provided

erroneous legal advice upon which he relied thereby rendering his [plea] as

unknowing and involuntary.” Billinger’s Brief at 4. He further explained:

                                      -5-
J-A25011-21


             Billinger alleges that [plea] counsel advocated for him to
         accept the plea agreement from the Commonwealth to
         plead to one count of PWID and one count of possession of
         a firearm due to the fact that he was subject to a mandatory
         minimum sentence.          [Plea] counsel further based her
         advocacy on the representation that given the applicability
         of a mandatory minimum sentence, the [trial court] would
         then merge the two criminal counts together for purposes
         of sentencing and that his sentencing exposure would be
         limited to the 5 to 10 year term. However, upon the [trial
         court] accepting the [plea] and then proceeding to
         sentencing, Billinger became aware that contrary to
         counsel’s representations he was not subject to a
         mandatory minimum and instead the [trial court] imposed
         a consecutive sentencing scheme resulting in an aggregate
         sentence of 87 months to 174 months.              This was a
         significant departure from his understanding and
         expectations relating to what counsel had apprised him in
         an effort to secure his acceptance of the plea offer.
         [Billinger] would not have accepted the plea agreement if
         he was cognizant of the ensuing sentence in contravention
         of the statements of [plea] counsel.

Id. According to Billinger, he “was wholly persuaded to take the guilty [plea]

given counsel’s pronouncement of the applicability of a mandatory minimum

sentence and that his sentencing exposure would be constrained by the

parameters suggested by [plea] counsel.” Id. at 5.

      The PCRA court found that Billinger’s “claims with regard to the integrity

of the guilty plea are belied by the record and do not afford him relief.” Rule

907 Notice, 11/12/20, at 3. The court then cited the oral and written plea

colloquies and concluded:

            Thus, the record amply demonstrates [Billinger] was
         aware of, and acknowledged, the charges to which he was
         pleading guilty and the potential maximum sentences he
         faced. “A person who elects to plead guilty is bound by the
         statements he makes in open court while under oath and

                                     -6-
J-A25011-21


        may not later assert grounds for withdrawing the plea which
        contradict the statements he made at his plea colloquy.”
        Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa.
        Super. 2011). No patent defect exists with regard to the
        plea colloquy. [Billinger] fails to point to performance of
        counsel which questions the reliability of the manner in
        which guilt was determined. No showing of prejudice on the
        order of manifest injustice can be established. Based upon
        the totality of the circumstances, [Billinger’s] claim he
        entered into a defect plea due to ineffectiveness of counsel
        is wholly without merit.

Rule 907 Notice, 11/12/21, at 5.

     Our review of the record supports the PCRA court’s conclusions. At the

guilty plea hearing, Billinger and his counsel signed a “DEFENDANT’S

STATEMENT OF UNDERSTANDING OF RIGHTS PRIOR TO GUILTY/NO CONTEST

PLEA.” This document, which is essentially a written plea colloquy, informed

Billinger of the maximum sentences for the crimes to which he would be

entering a guilty plea. The form further provided:

        5. I understand that any plea bargain in my case is set forth
        here and there has been no other bargain and no other
        promise or threat of any kind to induce me to plead
        guilty/no contest.

Statement of Understanding, 6/5/17, at 1 (emphasis added).        Finally, this

form emphasized that the only plea bargain in Billinger’s case was that he

would plead guilty to two counts in exchange for the Commonwealth’s

withdrawal of all remaining counts. Id.

     As noted by the PCRA court, this plea colloquy was reviewed with

Billinger and his counsel as part of Billinger’s oral colloquy, and Billinger

confirmed his understanding of its contents. See N.T., 6/5/17, at 7-8. Thus,

                                    -7-
J-A25011-21



Billinger is bound by these statements and cannot contradict them by claiming

he was induced by plea counsel’s representations. Pollard, supra.

       Moreover, Billinger proffered no evidence to support his claim regarding

plea   counsel’s     alleged    representations    regarding   Billinger’s   sentence

exposure. While he asserted in his pro se PCRA petition that plea counsel,

following sentencing, conceded her mistake regarding a mandatory minimum,

he attached no supporting evidence.2              Indeed, the record contains no

certification from plea counsel. See generally, Pa.R.Crim.P. 902(a)(12).

       In sum, because our review of the record supports the PCRA court’s

conclusion that Billinger entered a valid plea, we affirm the PCRA court’s order

denying him post-conviction relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021



____________________________________________


2 In his brief, Billinger asserts that he appended a copy of correspondence he
received from plea counsel to his pro se PCRA petition “in which she conceded
that she had apprised him that he was subject to a mandatory minimum and
that [she] was mistaken.” Billinger’s Brief at 6. There is no attachment to
Billinger’s pro se petition in the certified record.


                                           -8-